COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 YOLANDA JEFFERSON,                              §
                                                                  No. 08-08-00021-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              366th Judicial District Court
                                                 §
 RAYMOND JEFFERSON,                                             of Collin County, Texas
                                                 §
                   Appellee.                                      (TC# 366-54021-06)
                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellee’s motion to dismiss the appeal for want of

prosecution. Finding that Appellant has not filed a brief, we dismiss the appeal for want of

prosecution.

       Appellant filed her notice of appeal on December 7, 2007. The Clerk’s record was filed

on January 24, 2008. A reporter’s record has not been filed. Therefore, Appellant’s brief was

due to be filed by February 25, 2008. See TEX .R.APP .P. 38.6(a). By letter dated April 7, 2008,

the clerk of this Court notified Appellant in writing of the Court’s intent to dismiss the case for

lack of prosecution because her brief was past due and no motion for extension of time had been

filed. On April 14, 2008, Appellee filed a motion to dismiss the appeal for want of prosecution.

Appellant has not responded to the Court’s notice, nor to Appellee’s motion.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file her brief in the time prescribed, and does not provide a reasonable

explanation for the failure. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975
S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no pet.). Therefore, we grant Appellee’s motion

and dismiss this appeal for want of prosecution pursuant to Texas Rules of Appellate Procedure

38.8(a)(1) and 42.3(b).



June 5, 2008
                                            DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                              -2-